Citation Nr: 1003410	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  09-38 731	)	DATE
	)
	)


THE ISSUES

1.  Whether an August 26, 1976 decision of the Board of 
Veterans' Appeals (Board) which denied an increased 
disability rating for service-connected residuals of shell 
fragment wounds of the back and right buttock, evaluated as 
10 percent disabling, should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).  

2.  Whether a September 16, 1983 decision of the Board which 
denied an increased (compensable) disability rating for 
service-connected residuals of a shell fragment wound to the 
right buttock should be revised or reversed on the grounds of 
CUE. 
 
(The issues of the Veteran's current entitlement to an 
increased (compensable) disability rating for service-
connected residuals of shell fragment wounds to the right 
buttock, to include consideration of whether such residuals 
include muscle damage; and entitlement to an increased 
(compensable) disability rating for service-connected 
residuals of shell fragment wounds to the right upper arm, to 
include consideration of whether such residuals include 
muscle damage are the subject of a separate remand by the 
Board.) 




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1968 to February 1970.  He served in Vietnam and was 
wounded in action.  

The relevant remote procedural history of this case will be 
discussed where appropriate below.

In October 2009, the Veteran filed CUE motions as to August 
1976 and September 1983 Board decisions.  See 38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. § 20.1400 et seq. (2009).


FINDINGS OF FACT

1.  In a decision dated August 26, 1976, the Board denied the 
Veteran's claim of an increased rating for residuals of shell 
fragment wounds of the back and right buttock.

2.  The Veteran has failed to show that the applicable 
statutory and regulatory provisions existing at the time of 
the August 26, 1976 Board decision were incorrectly applied, 
such that they involved undebatable error that would have led 
to a materially different outcome.

3.  In a decision dated September 16, 1983, the Board denied 
the Veteran's claim of an increased rating for residuals of 
shell fragment wounds of the right buttock.

4.  Although the correct facts, as they were known at the 
time of the September 16, 1983, decision were before the 
Board, the statutory or regulatory provisions then extant 
were not correctly applied, and the failure to apply those 
laws and regulations manifestly changed the outcome of the 
Board's decision. 


CONCLUSIONS OF LAW

1.  The Board's August 26, 1976 decision does not contain 
CUE.  38 U.S.C.A.  
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 
(2009).

2.  The Board's September 16, 1983 decision contains CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has filed a motion alleging CUE in August 1976 
and September 1983 Board decisions.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

As an initial matter, the Board notes that the United States 
Court of Appeals for Veterans Claims (the Court) has held 
that VCAA is not applicable to CUE claims. See Livesay v. 
Principi, 15 Vet. App. 165 (2001).

CUE claims are requests for revision of previous decisions 
and are fundamentally different from any other kind of action 
in the VA adjudicative process.  A litigant alleging CUE is 
not pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a person seeking a 
revision of a final decision based upon CUE is not a 
"claimant" as defined by 38 U.S.C.A. § 5100.  The Court also 
held that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to CUE 
motions."  Id. at 179.

Additionally, a CUE claim generally does not involve the 
submission of evidence beyond what already resides in the 
claims folder.  The outcome in this case is determined from 
an analysis of the evidence contained in the claims folder as 
of August 1976 and September 1983.  Thus, remand for further 
evidentiary development will serve no purpose in this 
instance.

The Board will therefore move on to an analysis of the 
issues.

1.  Whether an August 26, 1976 decision of the Board which 
denied an increased disability rating for service-connected 
residuals of shell fragment wounds of the back and right 
buttock, evaluated as 10 percent disabling, should be revised 
or reversed on the grounds of CUE.

Pertinent law and regulations

Board CUE

A final decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes such error, the 
prior Board decision shall be reversed or revised.  See 38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §20.1400 (2009).

The motion to review a prior final Board decision on the 
basis of CUE must set forth clearly and specifically the 
alleged CUE, or errors, of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non- specific allegations of error, are insufficient 
to satisfy this requirement.  Motions that fail to comply 
with these requirements shall be dismissed without prejudice 
to refiling.  See 38 C.F.R. § 20.1404(b) (2009); see also 
Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 
2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 
38 C.F.R. § 20.1403(a) (2009); see also Damrel v. Brown, 6 
Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 
310 (1992).

Examples of situations that are not CUE include: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his claim; or (3) a disagreement as to how the 
facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d) 
(2009).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation. See 38 C.F.R. § 
20.1403(e) (2009).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  To warrant revision of a Board decision on the grounds 
of clear and unmistakable error, there must have been an 
error in the Board's adjudication of the appeal that, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  See 38 C.F.R. § 20.1403(b) and (c) 
(2009); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999).

Factual background

Service connection for residuals of shell fragment wounds to 
the back and right buttock was granted in an August 1970 
rating decision.  In the August 1976 decision which is the 
subject of this CUE motion, the Board denied an increased 
rating for the service-connected disability, which was then 
rated 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 [scars].

The relevant evidence of record at the time of the August 
1976 Board decision included service treatment record showing 
that the Veteran underwent debridement with subsequent 
infection which was not shown to be prolonged, and healed 
without complications within one week.  Post-service VA 
examination reports in December 1970 and February 1975 were 
essentially negative except for findings of a well-healed 
scar with retained metallic fragment on x-ray.  On 
examination in December 1970, the Veteran complained of 
aching once a month in the right buttock but indicated no 
difficulty with his back.  The February 1975 VA examination 
report noted the Veteran's complaints of backache and buttock 
discomfort, and increasing frequency of discomfort from his 
wounds.  The examiner noted of the right buttock that there 
was "no evidence of muscle group or other deep involvement.  
There are no atrophies noted.  Muscle development and tone is 
normal." 

In its August 1976 decision, the Board specifically discussed 
evidence pertaining to the Veteran's service-connected 
disability.  The Board cited in detail to the Veteran's 
medical records and discussed the effect of the injuries to 
the various body parts, to include the muscles.  
Specifically, the Board found that the evidence did not show 
"any significant muscle damage or other deep involvement in 
either the right buttock or right scapula areas.  Although a 
metallic foreign body is retained in the right buttock, the 
wounds were apparently relatively superficial and result in 
scarring but no functional impairment."  See the August 1976 
Board decision, page, 4.  



Analysis

The Board has carefully reviewed the arguments made by the 
Veteran as to why the August 1976 Board decision contained 
CUE.  See the December 2009 written presentation.

The Veteran contends that the Board failed to rate his 
disability separately as a muscle group injury in addition to 
rating him under the scar code.  The Veteran argues that he 
should have been rated 20 percent under 38 C.F.R. § 4.73, 
Diagnostic Code 5317 (1976) for moderate injury to Muscle 
Group XVII.

The Board's August 1976 decision referred to the muscles.  
The Board determined that there was no impairment requiring a 
higher or separate rating for such.  Although not explicitly 
stated, the Board's discussion of the evidence and the 
evidence at the time of the decision reflects that it 
considered the Veteran's disability under various 
regulations, to include the muscle regulations.  The Board's 
discussion is congruent with the evidence of record, in 
particular the February 1975 VA examination report, which did 
not show significant muscle damage or other deep involvement.  

Mere disagreement with the way the Board weighed facts cannot 
constitute a valid CUE claim.  In other words, to present a 
valid claim of CUE the claimant cannot simply request that 
the Board reweigh or reevaluate the evidence. See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  In order to show that CUE 
occurred the evidence must show that the law was incorrectly 
applied to the facts as they were known at the time and that, 
had the error not occurred, the decision would have been 
manifestly different.  See Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999). This the Veteran has not done.

The Board does not necessarily dispute that the Board's 1976 
decision is not a model of legal and factual exposition, at 
least by current standards.  However, current standards are 
not applicable, and in any event this deficiency is not a 
basis for a finding of CUE.  With respect to the crucial 
matter of whether the Board failed to apply the proper 
statutory law or regulation, or applied it incorrectly, such 
is not shown in this case.  Based on the evidence of record 
at the time of the decision, the Board's decision was not 
undebatably erroneous.

Finally, the Board has considered whether the more proper 
remedy in this case is denial or dismissal.  In this regard, 
the Board has considered the Court's holding in Simmons v. 
Principi, 17 Vet. App. 104 (2003), to the effect that if the 
moving party is only asserting disagreement with how VA 
evaluated the facts before it, the claim should be dismissed 
without prejudice because of the absence of legal merit or 
lack of entitlement under the law.  However, the Board 
believes, given the circumstances of this case, that denial 
is more appropriate.  As stated above, the primary focus of 
the argument of the moving party is legal in nature, namely 
that the Board did not apply all applicable schedular 
criteria.  

In summary, for the reasons and bases expressed above, the 
Board finds that the August 1976 decision did not contain 
CUE.  The motion is accordingly denied.

2.  Whether a September 16, 1983 decision of the Board which 
denied an increased (compensable) disability rating for 
service-connected residuals of a shell fragment wound to the 
right buttock should be revised or reversed on the grounds of 
CUE.

Factual background

As was alluded to above, the Veteran's service-connected 
shell fragment wound residuals of the back and right buttock 
was rated 10 percent disabling by the RO under Diagnostic 
Code 7804, effective May 5, 1971.

In an August 1982 rating decision, the RO reduced the 
assigned disability rating from 10 percent to noncompensably 
(zero percent) disabling.  The Veteran was informed of the 
reduction in a letter from the RO dated August 4, 1982.  he 
filed a notice of disagreement (NOD) the next day, and the RO 
subsequently issued a statement of the case (SOC).  The 
Veteran filed a substantive appeal [VA Form 9] in September 
1982.  A hearing was held in Washington, DC in June 1983.

In the September 1983 decision which forms the basis for the 
Veteran's CUE motion, the Board bifurcated the issue as 
follows:  entitlement to an increased (compensable) 
disability rating for residuals of a shell fragment wound of 
the right buttock, which claim was denied; and entitlement to 
an increased (compensable) disability rating for residuals of 
a shell fragment wound of the right scapular region, which 
was remanded.   

In essence, the Board denial of an increased rating was based 
on its finding that the gluteal scar was "essentially 
asymptomatic".

Analysis

In alleging CUE in the September 16, 1983 Board decision, 
which in pertinent part denied an increased (compensable) 
rating for residuals of a shell fragment wound to the right 
buttock, the Veteran has presented several arguments.  The 
Board need only address one of these arguments.  

The Veteran argues that in its September 1983 decision the 
Board mischaracterized the issue before it as one of 
entitlement to an increased rating rather than whether the 
reduction of the Veteran's rating was appropriate.  He 
asserts that, as a result of this mischaracterization, the 
Board did not address the claim that was procedurally before 
it, i.e., whether the reduction from 10 percent to 
noncompensably disabling was proper.  He maintains that the 
Board decided an issue that was not on appeal, i.e., whether 
the Veteran was entitled to a compensable disability 
evaluation for the service-connected shell fragment wound 
residuals.

The Board finds that in its September 16, 1983 decision, the 
Board did in fact mischaracterize the Veteran's claim.  The 
Veteran did not file an increased rating claim.  The Veteran 
was afforded a routine future examination in July 1982.  
That examination report was the basis of the RO's August 1982 
decision to reduce the Veteran's claim.  

The RO's August 1982 rating decision amounted to a reduction 
in the Veteran's disability rating.  In the attached 
notification letter to the rating decision, the RO indicated 
that the Veteran was entitled to submit evidence tending to 
show that the reduction should not be made.  Moreover, the RO 
specifically advised him that if he wanted to challenge the 
reduction, he should submit evidence showing that his 
disability had not improved, to include a statement from a 
physician who had recently treated or examined him which 
discussed his service-connected disability.  Finally, the RO 
indicated that if such additional evidence was not received 
within 60 days of the date of this letter, his award would be 
reduced.  

In short, the correct matter which was in appellate status, 
and which was not addressed by the Board as such, was 
restoration of the previously-assigned 
10 percent rating and not entitlement to an increased rating.  
This was not a mere slip in terminology, since there were 
significant due process ramifications.  

The regulation regarding restoration of claims was governed 
by 38 C.F.R. § 3.344 (1983).  This regulation provided for 
more stringent procedures in restoration cases than were 
available in garden-variety increased rating cases.  There in 
no indication in the Board's September 1983 decision that the 
Board considered or cited to this regulation; the Board only 
considered and cited to the regulations pertaining to 
increased rating claims.  Moreover, had the Board, in 
September 1983, considered the issue on appeal as a 
restoration claim, and applied the relevant regulation cited 
to above, it is undebatable the result would have been 
manifestly different.  
It appears that the procedure employed by the RO, which was 
to decrease the rating first and ask for evidence later, was 
contrary to the proper procedure in restoration cases.   

For these reasons, the Board concludes that the September 16, 
1983 Board decision was clearly and unmistakably erroneous in 
not considering the Veteran's claim as a restoration rather 
than an increased rating claim and therefore applying 
incorrect law and regulations.  The motion for reversal of 
that decision is granted.  Therefore, the Veteran's 
disability evaluation should be restored to the 10 percent 
level as of November 1, 1982. 




ORDER


The motion to revise the Board's August 26, 1976 decision 
which denied the Veteran's claim of entitlement to an 
increased disability rating for service-connected residuals 
of shell fragment wounds of the back and right buttock is 
denied. 

The motion to revise the Board's September 16, 1983 decision 
which denied the Veteran's claim of entitlement to an 
increased disability rating for residuals of shell fragment 
wounds of the right buttock is granted.  




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



